Perez v 68 Orchard LLC (2015 NY Slip Op 02202)





Perez v 68 Orchard LLC


2015 NY Slip Op 02202


Decided on March 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2015

Tom, J.P., Acosta, Andrias, Moskowitz, Kapnick, JJ.


14552 104542/11

[*1] Maria I. Perez, Plaintiff-Respondent, 
v68 Orchard LLC, et al., Defendants-Appellants, Champ Construction Corp., et al., Defendants.


Carol R. Finocchio, New York, for appellants.
Paul G. Vesnaver, PLLC, Rockville Centre (Paul G. Vesnaver of counsel), for respondent.

Order, Supreme Court, New York County (Milton A. Tingling, J.), entered March 19, 2014, which denied defendants 65 Orchard LLC and Baruch Singer's (defendants) motion for summary judgment dismissing the complaint and all cross claims as against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Plaintiff's testimony sufficiently identified the area where she tripped on a plastic strap that was on the sidewalk abutting defendants' premises. She stated that she fell under a sign depicted in a photograph, which indicated that the premises was owned by defendants.
However, plaintiff, in opposition to defendants' prima facie showing, failed to present evidence sufficient to raise a triable issue of fact concerning whether defendants caused, created or had knowledge of the plastic strap on the sidewalk for a sufficient period of time to remedy the condition (see Gordon v American Museum of Natural History , 67 NY2d 836, 837 [1986]). Plaintiff presented no evidence as to where the strap came from, how it came to be on the sidewalk, or for how long it was there.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2015
CLERK